Citation Nr: 1729743	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967. These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously before the Board in June 2013 and January 2016 for further development.  The claims have been returned to the Board for additional consideration.

A Board hearing was conducted in October 2015 via videoconference.  A transcript of that hearing is contained within the electronic file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  Other than VA treatment records, documents in LCM are duplicative to the records in VBMS or are irrelevant to the claims on appeal.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the Veteran's claim of entitlement to service connection for hepatitis C, the claim is being remanded in the instant decision.  Thus, no decision unfavorable to the Veteran is being made, and any error in VA's duties to notify and assist is harmless.  

For the Veteran's claim of entitlement to service connection for bilateral hearing loss, VA's duty to notify was satisfied by an April 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his bilateral hearing loss.

The Veteran was afforded VA examinations in March 2009 and April 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the prior remand directed the RO to contact the Veteran in order to obtain outstanding relevant private treatment records, to obtain outstanding VA treatment records, and to provide an examination for the Veteran's claimed bilateral hearing loss.  Outstanding VA treatment records were associated with the claims file in March 2016.  The Veteran was sent a correspondence with authorizations to disclose information to VA and accompanying medical releases.  He did not provide completed authorizations.  Finally, the Veteran presented for an audiology examination in April 2016.  Based on these actions, there has been compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Veteran claims he has bilateral hearing loss as a result of his military service.  Specifically, he claims he was exposed to acoustic trauma while training with large guns.  See October 2015 hearing transcript.  In the instant case, the Board finds against service connection for bilateral hearing loss because a present disability has not been shown.  

For VA compensation purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in March 2009, puretone threshold in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
15
Left
15
20
20
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

In the October 2015 Board hearing, the Veteran testified that his hearing had worsened.  As a result, the Board remanded the claim in January 2016 in order to ascertain whether the Veteran had a present hearing loss disability for VA purposes.  


On VA examination in April 2016, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
Left
10
10
10
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

As noted above, the Board finds that service connection is not warranted.  Although the elevated thresholds are beyond the range of normal hearing, these shifts are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  

The Veteran is competent to comment on his difficulty hearing.  However, the diagnosis of a hearing loss disability for VA purposes is not something that can be determined by mere observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis).  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's implicit allegation via his claim that he has a bilateral hearing loss disability is not competent evidence, and has little probative value in the determination of whether the Veteran has a bilateral hearing loss disability for VA purposes. 

In short, there are no audiological tests that establish hearing loss disability at any time during the appeal period.  38 C.F.R. § 3.385; McClain, 21 Vet. App. at 321.  The Board has reviewed all the medical evidence, including VA treatment records, and the VA examinations of record are the only audiometric data of record during the claim and appeal period.  

Therefore the Board finds that the Veteran does not have bilateral hearing loss for which service connection could be awarded for VA purposes.  See 38 C.F.R. §3.385; Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (finding that VA's threshold requirement for hearing loss disability for VA purposes is valid).  The preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See Brammer, 3 Vet. App. at 225.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Regrettably, a remand is necessary to provide a medical opinion that adequately addresses the Veteran's claim.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Veteran claims he has hepatitis C as a result of using shared needles and receiving air gun shots during his military service.  See March 2006 Statement in Support of Claim.  In his April 2006 formal claim, he described traveling around the world during a Western Pacific tour.  He described being exposed to human excrement in India.  In later statements, he indicated that there were no tests for hepatitis C during his military service and that he could only have contracted the disease during his service.  

February 2006 VA treatment notes document an interview with the Veteran that included a hepatitis C risk assessment.  The risk factors identified were the Veteran's history of multiple sexual partners, a history of intemperate alcohol abuse, and his service during the Vietnam era.  

In a July 2006 VA treatment note, the Veteran presented for an initial VA consultation for hepatitis C.  He had established care with VA six months previously.  The Veteran was not aware that he had ever tested for hepatitis C, and the condition "seem[ed] to be a new diagnosis for him."  Going over the risk factors, the Veteran denied any IV drug use or intranasal cocaine in the past.  He also denied a history of blood transfusion, surgeries, or blood exposure.  He had one small tattoo which the Veteran reported having self-administered as a teenager.  The attending physician noted that the Veteran was a Vietnam Era veteran with no history of promiscuity.  

In the January 2016 Board remand, an opinion was requested to determine whether hepatitis C was related to the Veteran's service.  In rendering the opinion, the examiner was to address the following: 1) any risk factors, both in-service and post-service, and the likelihood of hepatitis C infection due to each risk factor; 2) the Veteran's assertion that he contracted hepatitis C during service due to a contaminated air gun used for inoculations that was used on him as well as other inductees; 3) the Veteran's assertion that he contracted hepatitis C as a result of a contact with fecal matter in unsanitary bathroom facilities in India; and 4) VA guidance noting that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  VBA Fast Letter 04-13 (June 29, 2004).

VA provided an examination in April 2016 with an addendum opinion in August 2016 that was essentially repetitive of the original opinion.  The examiner diagnosed hepatitis C, and opined that risk factors including drug use, tattoos, and other risky behaviors are more likely than not the cause of the Veteran's hepatitis C than air gun inoculations or being exposed to fecal matter during his military service.  The examiner noted that the literature and clinical presentation supported this conclusion.  

The Board finds this opinion inadequate for several reasons.  First, the examiner did not indicate why the Veteran's clinical presentation and medical literature supported the conclusion.  Second, the examiner noted drug use as a risk factor, but the Veteran denied IV and intranasal drug use.  Third, although one VA record indicates that there were multiple sexual partners, another VA record noted there was no promiscuity.  Accordingly, remand is required for another examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hepatitis C.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If possible, the opinion should be rendered by a professional who has not previously opined on this matter.  

The examiner must elicit a clear history of the Veteran's risk factors to include the following:  1) alcohol abuse; 
2) IV and/or intranasal drug use; 3) tattoos; and 4) sexual history.

The examiner must state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis C is causally or etiologically related to his period of service.  

In rendering this opinion, the examiner must address the following:  1) any risk factors both in-service and post-service; 2) the Veteran's assertion that he contracted hepatitis C during service due to a contaminated air gun used for inoculations that was used on him as well as other inductees; 3) the Veteran's assertion that he contracted hepatitis C as a result of a contact with fecal matter in unsanitary bathroom facilities in India; and 4) VA guidance noting that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  See M21-1 VA Adjudication Procedures Manual, Part III, Chapter 4, Section I.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


